201 N.W.2d 147 (1972)
STATE of Minnesota, Appellant,
v.
Kevin WICKLUND, Respondent.
No. 43570.
Supreme Court of Minnesota.
September 15, 1972.
Warren Spannaus, Atty. Gen., St. Paul, Elton A. Kuderer, County Atty., David McKenna, Asst. County Atty., Fairmont, for appellant.
C. Paul Jones, Public Defender, Doris O. Huspeni, Asst. Public Defender, Minneapolis, for respondent.
Heard and considered en banc.
PER CURIAM.
The state appeals from an order by the district court suppressing marijuana which police officers without a warrant seized from defendant. At the Rasmussen hearing, two police officers testified on behalf of the state concerning the events that led up to the search and seizure of the evidence suppressed by the court. Three witnesses contradicted portions of the police officers' testimony. No useful purpose would be served in reciting all of the testimony in detail.
The trial court, in suppressing the seized marijuana, relied on State v. Curtis, 290 Minn. 429, 190 N.W.2d 631 (1971), and State v. Gannaway, 291 Minn. 391, 191 N.W.2d 555 (1971).
We are not in position to review this case because of the absence of any findings of fact. The memorandum of the court is not helpful in this case as to fact questions as it does not comment on the evidence. We do not know if the trial court accepted as true all of the testimony on behalf of the state and nevertheless suppressed the evidence or if the conflicting testimony of defendant was the basis for the decision. The cause is, therefore, remanded in order that the district court may make findings of fact.
Remanded.
*148 MacLAUGHLIN, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.